Citation Nr: 1428059	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-23 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rating for calculus of the right sublingual gland, currently evaluated as non-compensably disabling.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

In a December 2010 Compensation and Pension (C&P) Examination, the examiner noted that the Veteran experienced sleep apnea, pain in his eyes, hearing problems, and night sweats which the Veteran attributed to his calculus of the right sublingual gland.  The examiner opined that he was unable to provide a nexus opinion, between any of the Veteran's current physical symptoms or findings to his history of calculus of the right sublingual gland, without resorting to speculation.  The examiner never explained why he was unable to provide a nexus opinion.

Additionally, the December 2010 VA examiner reported that the Veteran's disability would have no significant effect on his occupation but would affect his daily activities.  The examiner stated that the Veteran's disability would prevent sports, recreation, and traveling; would severely affect chores, shopping, and exercise; and would have no effect on feeding, bathing, dressing, toileting, or grooming.  The VA examiner provided no rationale for these determinations.  As such, an addendum opinion is necessary to determine what symptoms and residuals are related to the Veteran's calculus of the right sublingual gland.
In the December 2010 C&P examination, the examiner noted that the Veteran had a right sublingual scar that was non-tender.  However, in the Veteran's March 2013 C&P Examination, it was noted that the Veteran had two scars, a 4cm scar on his right neck and a 2cm scar on the right floor of his mouth.  The examiner did not state whether either of these scars were non-tender.  As such, a scar examination is necessary.

At the November 2013 videoconference hearing, the Veteran testified that he experienced pain when swallowing, difficulty speaking and singing, and frequent colds and sore throats.  The Veteran also testified that his condition had increased in severity.

In a November 2013 letter, Dr. L. B., the Veteran's private physician, stated that it was possible that the Veteran's recurring sore throats and other symptoms were related to the calculus surgery in 1962.  As such, an addendum opinion is necessary to determine if any of the symptoms and residuals of the Veteran's calculus surgery are related to his current symptoms.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his calculus of the right sublingual gland.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion from the same examiner who conducted the March 2013 C&P examination or, if unavailable, the Veteran should be afforded a new VA examination.  If March 2013 VA examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

The examiner is asked to address the following:

a. Indicate all symptoms and residuals attributable to the service-connected calculus of the right sublingual gland.  The examiner is requested to comment on the November 2013 letter from the Veteran's private physician, Dr. L. B., who wrote that it was possible that the Veteran's recurring sore throats and other symptoms were related to the calculus surgery in 1962.  

b. Indicate how the Veteran's service-connected calculus of the right sublingual gland would affect his daily activities, as noted in the December 2010 C&P Examination.

A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

3. Schedule the Veteran for an appropriate VA examination to evaluate the Veteran's post-surgical scars and any residuals thereof.  The examiner should measure the size of the Veteran's scars, state what impact, if any, they have on the Veteran's employment,  and address whether they are:

a. deep and nonlinear (a deep scar is one associated with underlying soft tissue damage);
 
b. superficial and nonlinear (a superficial scar is one not associated with underlying soft tissue damage;

c. unstable or painful.

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the increased rating claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



